DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 December 2021 has been entered.
Response to Amendment
Claims 1, 3-7, 10, 11, 13, and 14 remain pending in the application.  Applicant's amendment to the Claims have overcome each and every rejection previously set forth in the Final Office Action dated 15 July 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
Claims 1, 3-7, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2005/0263609) in view of Zlotnik et al. (US 2008/0290186).
Regarding claim 1, Joshi discloses a volatile liquid dispensing system (par. 3; fig. 1) comprising: 
a refill unit (10) comprising a refill cover (38), and a fragrance reservoir (12) and a collector (100) enclosed therein (fig. 17),
wherein the fragrance reservoir contains fragrance as a volatile liquid (par. 47), said fragrance reservoir being configured to deliver the volatile liquid to the collector through a predefined discharge mode (par. 59),
wherein the collector is a sheet of cellulose/porous plastic/other absorbent porous materials (par. 81/82) bent or molded to form flat or/and curved portions positioned around the fragrance reservoir (fig. 17) with a predefined gap maintained between the collector and the fragrance reservoir (fig. 1, 17), said collector comprises an opening (par. 82 - the collector is porous; therefore, inherently it will include a number of small openings, or pores) between the refill cover and the fragrance reservoir (fig. 17 - since the collector is between the refill cover and the fragrance reservoir, the opening will also be), said collector comprising a top portion (fig. 17 - any portion near the top), a first side portion and a second side portion (fig. 17 - the front and back vertical walls, respectively), wherein the first side portion and second side portion are opposite each other (fig. 17), said collector being open at a bottom (fig. 17 - the bottom of the opening along the side of the first and second sides) and at least one side perpendicular to the first and second sides (fig. 17 - the upper side between the first and second side portions), such that all sides of the collector are exposed to air (fig. 17), which flows unhindered on all sides of the collector, thereby allowing increased evaporation of the volatile liquid from inside and outside surfaces of the collector,

Joshi does not disclose a dispenser mounted on a predefined surface, the dispenser having a front cover and a rear cover, the front cover secured on the rear cover; and wherein the refill unit is removably secured inside the dispenser thereby maintaining a first predefined gap therebetween; and wherein the fragrance reservoir is positioned in a predefined orientation with respect to the predefined surface.  Joshi also does not disclose a third predefined gap maintained between the collector and the refill cover, and wherein the second predefined gap is open to the third predefined gap through the opening.  
Zlotnik teaches a volatile liquid dispensing system (par. 37; fig. 1) comprising: 
a dispenser (10) mounted on a predefined surface (par. 37 - “a vertical wall surface”), the dispenser having a front cover (12) and a rear cover (14), the front cover secured on the rear cover (par. 37; fig. 4); and 
a refill unit (16) removably secured inside the dispenser (fig. 5) thereby maintaining a first predefined gap therebetween (fig. 6), the refill unit comprising a refill cover (63), and a fragrance reservoir (62) and a collector (61) enclosed therein (figs. 6, 7),
wherein the fragrance reservoir contains fragrance as a volatile liquid (par. 42) and is positioned in a predefined orientation with respect to the predefined surface (fig. 6), said fragrance reservoir being configured to deliver the volatile liquid to the collector through a predefined discharge mode (par. 42),
wherein the collector is a sheet of cellulose/porous plastic/other absorbent porous materials bent or molded to form flat or/and curved portions (par. 42) positioned around the fragrance reservoir (par. 42; fig. 6) with a second predefined gap maintained between the collector and the fragrance reservoir (par. 43; fig. 6 - rings. 70, 71, and 72 space the wick 61 from the vessel 62) and a third predefined gap maintained between the collector and the refill cover (par. 43; fig. 10), said 
the collector being configured for collecting the volatile liquid delivered from the fragrance reservoir and emanating the volatile liquid into an atmosphere (par. 42). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the volatile liquid dispensing system of Joshi to further include a dispenser mounted on a predefined surface, the dispenser having a front cover and a rear cover, the front cover secured on the rear cover; and wherein the refill unit is removably secured inside the dispenser thereby maintaining a first predefined gap therebetween, as taught by Zlotnik.  Such a modification would provide a structure to secure the dispensing system of Joshi to a predefined surface and protection to the collector.  Further, this modification would result in the fragrance reservoir being positioned in a predefined orientation with respect to the predefined surface.
It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the volatile liquid dispensing system of Joshi to maintain a third predefined gap between the collector and the refill cover, as also taught by Zlotnik, since this was known to maximize the exposure of the ambient air flow to the volatile liquid conducted by the collector (Zlotnik, 
Neither Joshi, nor Zlotnik discloses wherein the second predefined gap is at least 5 mm or wherein the third predefined gap is at least 2 mm.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to make the second predefined gap between the collector and the fragrance reservoir at least 5 mm and the third predefined gap between the collector and the refill cover at least 2 mm since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is further noted that Applicant has not demonstrated any criticality of the claimed range.
Regarding claim 3, Joshi in view of Zlotnik discloses the volatile liquid dispensing system described regarding claim 1, and wherein the discharge mode is gas released from a gas generator in the dispenser (par. 38).
Regarding claim 4, Joshi in view of Zlotnik discloses the volatile liquid dispensing system described regarding claim 1, and wherein the discharge mode is gravity (par. 38).  
Regarding claim 5, Joshi in view of Zlotnik discloses the volatile liquid dispensing system described regarding claim 1, and Zlotnik further teaches wherein the predefined surface is any one of a mounting surface and a horizontal flat surface (par. 37 - “vertical wall surface of the room or other structure”).  
claim 6, Joshi in view of Zlotnik discloses the volatile liquid dispensing system described regarding claim 1, and Zlotnik further teaches wherein the fragrance reservoir is positioned in a parallel orientation with respect to the predefined surface (par. 37; fig. 5).  
Regarding claim 7, Joshi in view of Zlotnik discloses the volatile liquid dispensing system described regarding claim 1, and Zlotnik further teaches wherein the fragrance reservoir is positioned in a perpendicular orientation with respect to the predefined surface (par. 44 - “in the event the vaporizer is place perpendicular to the operative position (horizontally)”).  
Regarding claim 10, Joshi in view of Zlotnik discloses the volatile liquid dispensing system described regarding claim 1, and Zlotnik further teaches wherein the refill unit is secured inside the dispenser using at least one flat seal (73, see par. 44 and fig. 11).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further secured the refill unit inside the dispenser using the at least one flat seal, as further taught by Zlotnik, since this would prevent spills of the volatile liquid (Zlotnik, par. 44).  
Regarding claim 11, Joshi discloses a volatile liquid dispensing system (par. 3; fig. 1) comprising: 
a refill unit (10) comprising a refill cover (38), and a fragrance reservoir (12) and a collector (100) enclosed therein (fig. 17),
wherein the fragrance reservoir contains fragrance as a volatile liquid (par. 47), said fragrance reservoir being configured to deliver the volatile liquid to the collector through a predefined discharge mode (par. 59),
wherein the collector is a sheet of cellulose/porous plastic/other absorbent porous materials (par. 81/82) bent or molded to form flat or/and curved portions positioned around the fragrance reservoir (fig. 17) with a predefined gap maintained between the collector and the fragrance reservoir (fig. 1, 17), said collector comprises an opening (par. 82 - the collector is porous; therefore, 
the collector being configured for collecting the volatile liquid delivered from the fragrance reservoir and emanating the volatile liquid into an atmosphere (par. 82).
Joshi does not disclose wherein the fragrance reservoir is positioned in a predefined orientation with respect to the predefined surface.  Joshi also does not disclose a third predefined gap maintained between the collector and the refill cover, and wherein the second predefined gap is open to the third predefined gap through the opening.
Zlotnik discloses a volatile liquid dispensing system (par. 37; fig. 1) comprising a refill unit (16), the refill unit comprising a refill cover (63) and a fragrance reservoir (62) and a collector (61) enclosed therein (figs. 6, 7),
wherein the fragrance reservoir contains fragrance as a volatile liquid (par. 42) and is positioned in a predefined orientation with respect to the predefined surface (fig. 6), said fragrance reservoir being configured to deliver the volatile liquid to the collector through a predefined discharge mode (par. 42),

the collector being configured for collecting the volatile liquid delivered from the fragrance reservoir and emanating the volatile liquid into an atmosphere (par. 42). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the volatile liquid dispensing system of Joshi such that the fragrance reservoir is positioned in a predefined orientation with respect to the predefined surface, as taught by Zlotnik.  Such a modification would ensure the dispensing system of Joshi is not blocked from adequate air flow to the collector to emanate the fragrance into the environment.  
It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the volatile liquid dispensing system of Joshi to maintain a third predefined gap between the collector and the refill cover, as also taught by Zlotnik, since this was known 
Neither Joshi, nor Zlotnik discloses wherein the second predefined gap is at least 5 mm or wherein the third predefined gap is at least 2 mm.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to make the second predefined gap between the collector and the fragrance reservoir at least 5 mm and the third predefined gap between the collector and the refill cover at least 2 mm since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is further noted that Applicant has not demonstrated any criticality of the claimed range.
Regarding claim 13, Joshi in view of Zlotnik discloses the volatile liquid dispensing system described regarding claim 1, and wherein the discharge mode is gas released from a gas generator in the dispenser (par. 38).
Regarding claim 14, Joshi in view of Zlotnik discloses the volatile liquid dispensing system described regarding claim 11, and wherein the discharge mode is gravity (par. 38).  
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752